UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-4111



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TERRY DONNELL JOHNSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:05-cr-00003)


Submitted:   August 31, 2007            Decided:   September 13, 2007


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas A. Will, Jr., LAW OFFICE OF THOMAS A. WILL, JR., Gastonia,
North Carolina, for Appellant.    Gretchen C.F. Shappert, United
States Attorney, Karen S. Marston, Thomas Tullidge Cullen, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Terry Donnell Johnson pled guilty to possession with

intent to distribute cocaine base and possession of a firearm by a

convicted felon.   He was sentenced to 262 months on the drug charge

and a concurrent 120-month sentence for the weapons offense. He now

appeals. His attorney has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), raising two issues but stating

that both appear to lack merit.           Johnson has filed a pro se

supplemental    brief   raising    additional   issues.    Finding   no

reversible error, we affirm.

          Johnson contends that his guilty plea was not voluntarily

and knowingly entered.    Our review of the transcript of Johnson’s

arraignment discloses that the proceeding was properly conducted

under Fed. R. Crim. P. 11.        This “raise[s] a strong presumption

that the plea is final and binding.”      See United States v. Lambey,

974 F.2d 1389, 1394 (4th Cir. 1992).            Further, a defendant’s

declarations during the plea colloquy “carry a strong presumption

of verity.”    Blackledge v. Allison, 431 U.S. 63, 74 (1977).    Here,

Johnson represented at his Rule 11 hearing that he was entering his

plea freely and voluntarily with a full understanding of the

charges against him, the penalties he faced, and the rights he was

waiving by pleading guilty.    He also informed the court that he was

not under the influence of drugs or alcohol and that no one had

threatened, intimidated, or forced him to plead guilty.       Finally,


                                  - 2 -
Johnson expressed his satisfaction with his attorney.                  Under these

circumstances, we conclude that the plea was both knowing and

voluntary.

               Although Johnson contests his treatment as a career

offender, we note that he had the requisite two previous felony

convictions for drug offenses, neither of which has been overturned

by the North Carolina state courts.              We conclude that Johnson was

properly       treated    as   a   career   offender    under   U.S.   Sentencing

Guidelines Manual § 4B1.1(a) (2005).              We also find that Johnson’s

sentence, imposed within the properly calculated advisory sentence

range and applicable statutory limits, is reasonable.                  See United

States v. Johnson, 445 F.3d 339, 341 (4th Cir. 2006); United

States v. Moreland, 437 F.3d 424, 433 (4th Cir.), cert. denied, 126

S. Ct. 2054 (2006); see also United States v. Rita, 127 S. Ct. 2456

(2007). Finally, his sentence does not violate the Double Jeopardy

Clause.    See United States v. Hondo, 366 F.3d 363, 365 (4th Cir.

2004).

               Johnson contends that he was denied effective assistance

of counsel.       To allow for adequate development of the record, a

defendant must usually bring a claim of ineffective assistance in

a 28 U.S.C. § 2255 (2000) motion unless it conclusively appears

from     the     record    that     counsel     did    not   provide    effective

representation.          United States v. Richardson, 195 F.3d 192, 198




                                        - 3 -
(4th Cir. 1999).    Here, no such error is apparent from our review

of the record.

          We have examined the entire record in this case in

accordance   with   the   requirements   of   Anders,   and   we   find   no

meritorious issues for appeal. Accordingly, we affirm. This court

requires counsel inform his client, in writing, of his right to

petition the Supreme Court of the United States for further review.

If the client requests that a petition be filed, but counsel

believes that such a petition would be frivolous, counsel may move

in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy of the motion was served on the

client. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisonal process.



                                                                   AFFIRMED




                                 - 4 -